
	

113 HR 4306 IH: FAIR Act
U.S. House of Representatives
2014-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4306
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2014
			Mr. Connolly (for himself, Mr. Moran, Mr. Cummings, Mr. Tierney, Mr. Cartwright, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. Ruppersberger, Ms. Norton, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To increase the rates of pay under the General Schedule and for prevailing rate employees by 3.3
			 percent, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Federal Adjustment of Income Rates Act of 2014 or the FAIR Act.
		2.Adjustment to rates of pay
			(a)General scheduleFor calendar year 2015, the percentage adjustment under section 5303 of title 5, United States
			 Code, in the rates of basic pay under the General Schedule shall be 3.3
			 percent. Any adjustment made by the President with respect to calendar
			 year 2015 pursuant to such section shall have no force or effect.
			(b)Prevailing rate employeesNot­with­stand­ing the wage survey requirements under section 5343(b) of title 5, United States
			 Code,
			 for calendar year 2015, the rates of basic pay for prevailing rate
			 employees in each wage area (as in effect on January 1, 2015 under section
			 5343(a) of such title) and the rates of basic pay under sections 5348 and
			 5349 of such title shall be increased by 3.3 percent. Any increase made by
			 the President with respect to calendar year 2015 pursuant to section
			 5343(a), 5348, or 5349 of such title shall have no force or effect.
			
